Citation Nr: 1234332	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1965 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently returned to the VA RO in Chicago, Illinois.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for recurrent otitis media has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is decided.  

The Veteran has reported that he has bilateral hearing loss disability as a result of noise exposure during active service and in the alternative, due to recurrent ear infections which caused hearing loss during active service.  

A review of the Veteran's service personnel records (SPRs) and DD Form 214 shows that his military occupational specialty (MOS) during service was communications center specialist and that he had service in the Republic of Vietnam.  Therefore, the Board concedes the Veteran's exposure to hazardous noise while in active service.  

A review of the Veteran's service treatment records (STRs) shows that at the time of his September 1965 induction examination audiogram, the Veteran did not have bilateral hearing loss disability for VA purposes.  The STRs also show that the Veteran was treated for left ear otitis media in May 1967 and for a bilateral ear infection, right worse than the left, in August 1967.  There is no record that the Veteran was afforded an audiogram at the time of his separation examination in September 1967.  Therefore, there is absolutely no way to know what the Veteran's hearing acuity was at the time of his separation from active service.  

However, the Veteran has reported that he has continued to experience episodes of hearing loss since his separation from active service.  

The Board notes that the Veteran is competent to report when his symptoms of hearing loss began and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.  

A review of the record shows that the Veteran was scheduled for an audiological evaluation in December 2009.  However, this evaluation was canceled and it was reported that the Veteran had withdrawn his claim.  There is no evidence of record confirming that the Veteran withdrew his claim.  

In light of the Veteran's noise exposure while serving in the Republic of Vietnam during active service, his treatment for ear infections and otitis media in service, and his report that he has continued to experienced episodes of hearing loss since his separation from active service; the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present bilateral hearing loss disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran should be afforded a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of any currently present bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present bilateral hearing loss disability as to whether it is at least as likely as not (a 50 percent or greater probability) that it is etiologically related to the Veteran's active service, to specifically include hazardous noise exposure while serving in the Republic of Vietnam and/or treatment for otitis media and ear infections during active service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of hearing loss subsequent to his separation from active service. 

The opinion should be provided even if the current examination does not establish the presence of hearing loss disability for VA compensation purpose.  

The complete rationale for all opinions expressed must be provided.

4. The RO or the AMC should confirm that the examination report and any opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim, and may result in a denial.  38 C.F.R. § 3.655 (2011).
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


